Exhibit 10.4

 

Execution Version

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of August 6, 2020
(as it may from time to time be amended and including all exhibits referenced
herein, this “Agreement”), is entered into by and between Vistas Media
Acquisition Company Inc., a Delaware corporation (the “Company”), and Vistas
Media Sponsor, LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
the Company’s Class A common stock, par value $0.0001 per share (each, a
“Share”), and one redeemable warrant. Each warrant entitles the holder to
purchase one Share at an exercise price of $11.50 per Share. The Purchaser has
agreed to purchase an aggregate of 500,000 warrants (or 548,610 warrants in the
aggregate to the extent the over-allotment option in connection with the Public
Offering is exercised) (the “Private Placement Warrants”), each Private
Placement Warrant entitling the holder to purchase one Share at an exercise
price of $11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1. Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A. Authorization of the Private Placement Warrants. The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.

 

B. Purchase and Sale of the Private Placement Warrants.

 

On the date of the consummation of the Public Offering or on such earlier time
and date as may be mutually agreed by the Purchaser and the Company (the
“Initial Closing Date”), the Company shall issue and sell to the Purchaser, and
the Purchaser shall purchase from the Company, an aggregate of 500,000 Private
Placement Warrants at a price of $1.00 per warrant for an aggregate purchase
price of $500,000 (the “Purchase Price”), which shall be paid by wire transfer
of immediately available funds to the Company in accordance with the Company’s
wiring instructions at least one business day prior to the date of effectiveness
of the registration statement on Form S-1 (File No. 333-239819) filed in
connection with the Public Offering. On the Initial Closing Date, the Company
shall either, at its option, deliver certificates evidencing the Private
Placement Warrants purchased by the Purchaser on such date duly registered in
the Purchaser’s name to the Purchaser, or effect such delivery in book-entry
form. On the date of the consummation of the closing of the over-allotment
option in connection with the Public Offering or on such earlier time and date
as may be mutually agreed by the Purchaser and the Company (each such date, an
“Over-allotment Closing Date,” and each Over-allotment Closing Date (if any) and
the Initial Closing Date being sometimes referred to herein as a “Closing
Date”), the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, up to an aggregate of 48,610 Private Placement
Warrants, in the same proportion as the amount of the over-allotment option that
is exercised, at a price of $1.00 per warrant for an aggregate purchase price of
up to $48,610 (if the over-allotment option in connection with the Public
Offering is exercised in full) (the “Over-allotment Purchase Price”), which
shall be paid by wire transfer of immediately available funds to the Company in
accordance with the Company’s wiring instructions. On the Over-allotment Closing
Date, upon the payment by the Purchaser of the Over-allotment Purchase Price
payable by it by wire transfer of immediately available funds to the Company,
the Company shall either, at its option, deliver certificates evidencing the
Private Placement Warrants purchased by the Purchaser on such date duly
registered in the Purchaser’s name to the Purchaser, or effect such delivery in
book-entry form.

 

C. Terms of the Private Placement Warrants.

 

(i) The Private Placement Warrants shall have their terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (a “Warrant Agreement”).

 

(ii) At or prior to the time of the Initial Closing Date, the Company and the
Purchaser shall enter into a registration rights agreement (the “Registration
Rights Agreement”) pursuant to which the Company will grant certain registration
rights to the Purchaser relating to the Private Placement Warrants and the
Shares underlying the Private Placement Warrants.

 



 

 

 

Section 2. Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive each Closing Date)
that:

 

A. Organization and Corporate Power. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized and approved by the Company. This
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms, subject to bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and to general equitable principles
(whether considered in a proceeding in equity or law). Upon each issuance of
Private Placement Warrants in accordance with, and payment pursuant to, the
terms of the Warrant Agreement and this Agreement, the Private Placement
Warrants will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii) The execution and delivery by the Company of this Agreement and the Private
Placement Warrants, the issuance and sale of the Private Placement Warrants, the
issuance of the Shares upon exercise of the Private Placement Warrants and the
fulfillment of, and compliance with, the respective terms hereof and thereof by
the Company, do not and will not as of each Closing Date (a) conflict with or
result in a breach of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the Company’s capital stock or assets under, (d) result in a
violation of, or (e) require any authorization, consent, approval, exemption,
action, notice, declaration or filing, in each case, by or to any court or
administrative or governmental body or agency pursuant to, the certificate of
incorporation or the bylaws of the Company (in effect on the date hereof or as
may be amended prior to completion of the contemplated Public Offering), or any
material law, statute, rule or regulation to which the Company is subject, or
any agreement, order, judgment or decree to which the Company is subject, except
for any filings required after the date hereof under federal or state securities
laws.

 

C. Title to Securities. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Private Placement Warrants
will be duly and validly issued and the Shares issuable upon exercise of the
Private Placement Warrants will be duly and validly issued, fully paid and
nonassessable. On the date of issuance of the Private Placement Warrants, the
Shares issuable upon exercise of the Private Placement Warrants shall have been
reserved for issuance. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, the Purchaser will have good
title to the Private Placement Warrants and the Shares issuable upon exercise of
such Private Placement Warrants, free and clear of all liens, claims and
encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchaser.

 

D. Governmental Consents. No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3. Representations and Warranties of the Purchaser. As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive each
Closing Date) that:

 

A. Organization and Requisite Authority. The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 



 2 

 

 

B. Authorization; No Breach.

 

(i) The execution, delivery and performance of this Agreement have been duly
authorized and approved by the Purchaser. This Agreement constitutes a valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles (whether considered in a
proceeding in equity or law).

 

(ii) The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of each Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject that would
materially impact its ability to perform its obligations hereunder.

 

C. Investment Representations.

 

(i) The Purchaser is acquiring the Private Placement Warrants and, upon exercise
of the Private Placement Warrants, the Shares issuable upon such exercise
(collectively, the “Securities”), for the Purchaser’s own account (and/or for
the account or benefit of its members or affiliates, as permitted, pursuant to
the terms of an agreement (the “Insider Letter”) to be entered into with respect
to the Securities between, among others, Purchaser and the Company, as described
in the registration statement in connection with the Public Offering), for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii) The Purchaser is an “accredited investor” as such term is defined in Rule
501(a)(3) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”), and the Purchaser has not experienced a disqualifying event
as enumerated pursuant to Rule 506(d) of Regulation D under the Securities Act.

 

(iii) The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 

(iv) The Purchaser did not decide to enter into this Agreement as a result of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.

 

(v) The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. The
Purchaser has been afforded the opportunity to ask questions of the executive
officers and directors of the Company. The Purchaser understands that its
investment in the Securities involves a high degree of risk and it has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Securities.

 

(vi) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii) The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder, (2) sold in reliance on an exemption
therefrom or (3) except as otherwise permitted pursuant to the Insider Letter;
and (b) except as specifically set forth in the Registration Rights Agreement,
neither the Company nor any other person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder. While the Purchaser
understands that Rule 144 under the Securities Act is not available for the
resale of securities initially issued by shell companies (other than business
combination related shell companies) or issuers that have been at any time
previously a shell company, the Purchaser understands that Rule 144 includes an
exception to this prohibition if the following conditions are met: (i) the
issuer of the securities that was formerly a shell company has ceased to be a
shell company; (ii) the issuer of the securities is subject to the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); (iii) the issuer of the securities has filed all
Exchange Act reports and material required to be filed, as applicable, during
the preceding 12 months (or such shorter period that the issuer was required to
file such reports and materials), other than Form 8-K reports; and (iv) at least
one year has elapsed from the time that the issuer filed current Form 10 type
information with the SEC reflecting its status as an entity that is not a shell
company.

 



 3 

 

 

(viii) The Purchaser has knowledge and experience in financial and business
matters, understands the high degree of risk associated with investments in the
securities of companies in the development stage such as the Company, is capable
of evaluating the merits and risks of an investment in the Securities and is
able to bear the economic risk of an investment in the Securities in the amount
contemplated hereunder for an indefinite period of time. The Purchaser has
adequate means of providing for its current financial needs and contingencies
and will have no current or anticipated future needs for liquidity which would
be jeopardized by the investment in the Securities. The Purchaser can afford a
complete loss of its investment in the Securities.

 

Section 4. Conditions of the Purchaser’s Obligations. The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before each Closing Date, of each of the following
conditions:

 

A. Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement and Registration Rights Agreement. The Company shall have
entered into the Warrant Agreement and the Registration Rights Agreement, each
on terms satisfactory to the Purchaser.

 

E. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants hereunder.

 

Section 5. Conditions of the Company’s Obligations. The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before each Closing Date, of each of the following conditions:

 

A. Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance. The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C. Corporate Consents. The Company shall have obtained the consent of its Board
of Directors authorizing the execution, delivery and performance of this
Agreement and the Warrant Agreement and the issuance and sale of the Private
Placement Warrants hereunder.

 

D. No Injunction. No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

E. Warrant Agreement. The Company shall have entered into the Warrant Agreement
on terms satisfactory to the Company.

 



 4 

 

 

Section 6. Rescission Right Waiver and Indemnification

 

6.1. Purchaser understands and acknowledges that an exemption from the
registration requirements of the Securities Act requires there be no general
solicitation of purchasers of the Private Placement Warrants. In this regard, if
the Public Offering were deemed to be a general solicitation with respect to the
Private Placement Warrants, the offer and sale of such Private Placement
Warrants may not be exempt from registration and, if not, Purchaser may have a
right to rescind its purchase of the Private Placement Warrants. In order to
facilitate the completion of the Public Offering and in order to protect the
Company, its stockholders and the amounts in the trust account (the “Trust
Account”) from claims that may adversely affect the Company or the interests of
its stockholders, Purchaser hereby agrees to waive, to the maximum extent
permitted by applicable law, any claims, right to sue or rights in law or
arbitration, as the case may be, to seek rescission of its purchase of the
Private Placement Warrants. Purchaser acknowledges and agrees this waiver is
being made in order to induce the Company to sell the Private Placement Warrants
to Purchaser. Purchaser agrees that the foregoing waiver of rescission rights
shall apply to any and all known or unknown actions, causes of action, suits,
claims or proceedings (collectively, “Claims”) and related losses, costs,
penalties, fees, liabilities and damages, whether compensatory, consequential or
exemplary, and expenses in connection therewith, including reasonable attorneys’
and expert witness fees and disbursements and all other expenses reasonably
incurred in investigating, preparing or defending against any Claims, whether
pending or threatened, in connection with any present or future actual or
asserted right to rescind the purchase of the Private Placement Warrants
hereunder or relating to the purchase of the Private Placement Warrants and the
transactions contemplated hereby.

 

6.2. Purchaser agrees not to seek recourse against the Trust Account for any
reason whatsoever in connection with its purchase of the Private Placement
Warrants or any Claim that may arise now or in the future.

 

6.3. Purchaser acknowledges and agrees that the stockholders of the Company are
and shall be third-party beneficiaries of this Section 6.

 

6.4. Purchaser agrees that to the extent any waiver of rights under this Section
6 is ineffective as a matter of law, Purchaser has offered such waiver for the
benefit of the Company as an equitable right that shall survive any statutory
disqualification or bar that applies to a legal right. Purchaser acknowledges
the receipt and sufficiency of consideration received from the Company hereunder
in this regard.

 

Section 7. Termination. This Agreement may be terminated at any time after
December 31, 2020 upon the election by either the Company or the Purchaser upon
written notice to the other party if the closing of the Public Offering does not
occur prior to such date.

 

Section 8. Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive each Closing Date.

 

Section 9. Definitions. Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the registration statement on
Form S-1, File No. 333-239819, as amended, which the Company has filed with the
U.S. Securities and Exchange Commission.

 

Section 10. Miscellaneous.

 

A. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not. Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement without the prior written consent of the other party hereto,
other than assignments by the Purchaser to its affiliates (including, without
limitation, one or more of its members).

 

B. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 



 5 

 

 

D. Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement. The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law. This Agreement shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York.

 

F. Amendments. This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature Page Follows]

 

 6 

 





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above. 

 

  COMPANY:       vistas media acquisition company INC., 
a Delaware corporation    

 



  By: /s/ F. Jacob Cherian     Name: F. Jacob Cherian     Title:   Chief
Executive Officer

 

  PURCHASER:       vistas media SPONSOR, LLC, 
a Delaware limited liability company         By:   /s/ F. Jacob Cherian    
Name: F. Jacob Cherian     Title: Manager

 

[Signature Page to Private Placement Warrants Purchase Agreement]

 

 





 

 